Title: To James Madison from James Monroe, 14 April 1815
From: Monroe, James
To: Madison, James


                    
                        
                            
                                Dear Sir
                            
                            WASHINGTON april 14. 1815.
                        
                        I return you mr Jefferson’s letters, having shewn them to mr Dallas.
                        I enclose some letters from mr Pinkney in one of which he is joined by mr Nicholson. As the communication is of a delicate nature, I do not wish them to be returnd here till about thursday next, as I leave town to morrow for Loudoun & may not get back till wednesday evening. When returnd, note, them as private. I see nothing to prevent the proposed trip, and it is important to my private concerns, & will be useful to my health. On my return I shall close the business of instructions for algiers, mr. Eustis & mr Adams, and then, if mrs monroe’s hea⟨lth⟩ is perfectly restord, proceed by Richmond to Albemarle. Respectfully your friend
                        
                            
                                Jas. Monroe
                            
                        
                    
                    
                        Genl. Ripley is here, dissatisfied with the dismission of the ct. of Enquiry in his case. He says that the investigation would have given an entire different view of the action which producd it, in regard to his conduct, and to that of genl. Brown. That the letter of the latter, was written, at a time when he expected the army, then under the command of the former, would

have been lost, and was intended by impeaching his credit, to fix on him the blame, which was due to the writer.
                        I told Ripley that it had been intended to brevet him on repealing or rather recalling the order for holding the ct. of enquiry—that my removal from the dept. of war, & your absence had prevented it. I will write you further on this subject to night.
                    
                